11th Court of Appeals
Eastland, Texas
Opinion
 
Johnnie Ray Watson
            Appellant
Vs.                  No. 11-03-00369-CR -- Appeal from Coleman County
State of Texas
            Appellee
 
            The trial court convicted Johnnie Ray Watson, upon his plea of guilty, of the offense of
aggravated assault and assessed his punishment at confinement for seven years.  Pursuant to a plea
bargain agreement, the trial court suspended the imposition of the sentence and placed appellant on
community supervision for seven years.  We dismiss.
            The record before this court reflects that appellant did not file any pretrial motions.  The trial
court’s certification of defendant’s right to appeal states that this is a plea bargain case and that
appellant has no right to appeal.  The record not only supports the trial court’s certification but also
reflects that appellant waived his right to appeal.
            The appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
April 1, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.